DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s arguments, filed 11/04/2021 have been considered but are moot in view of the new ground of rejection necessitated by the amendment.
	Claim 7 has been canceled.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,2,6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US 2020/0090226) in view of Bastide et al. (US 2021/0118560).
	Regarding claim 1, Garden teaches a clothing information acquisition system, comprising; an acquisition unit configured to acquire a captured image obtained by capturing an image of an outside of a vehicle by an in-vehicle camera (e.g., figs. 1a-2, abstract, paragraphs 0005,0064-0065), and location information on a location at which the image is captured (e.g., abstract, paragraph 0064), a specifying 
	Garden is silent to explicitly indicate, an acceptance unit configured to acquire destination information of a user, a generation unit configured to generate outfit coordination information to be suggested to the user, by acquiring the clothing information of the captured image that has the location information which corresponds to the destination information (0009,0023,0032-0033); and an output unit configured to output the generated outfit coordination information to the user.
	Bastide in the similar field of endeavor and throughout the disclosure (e.g., abstract, paragraphs 0003,0009-0010,0014,0017,0020-0023,0031-0034,0042) teaches the above claimed features.
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Bastide, into the context sensitive system of Garden, in order to recommend preventive items to users based on the environmental conditions, as suggested by the reference, paragraph 0010.
	Regarding claim 2, the combination of Garden and Bastide teach the clothing information acquisition system according to claim 1, further comprising; an extraction unit configured to extract the captured image that includes the clothing information (e.g., analyzing the sensor/image data, paragraphs 0064,0104,0123,0272,0299,0311 of Garden), wherein the specifying unit is configured to specify the clothing information of a person included in the captured image that was extracted by the extraction unit (e.g., paragraphs 0104,0121,0123,0329,0332 of Garden, also paragraphs 0017,0033,0035 of Bastide).
	Regarding claim 6, the combination of Garden and Bastide teach the clothing information acquisition system according to claim 2, wherein, the acquisition unit is configured to acquire weather 
0098,0104 of ‘226).
	Regarding claims 8-9, the limitations claimed is substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here.
6.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US
2020/0090226) in view of Bastide et al. (US 2021/0118560) and further in view of Mandai et al. (US
2021/0122294).
	Regarding claim 3, the combination of Garden and Bastide teach the clothing information acquisition system according to claim 2, including detection of speed of movement of people (e.g., paragraphs 0091-0092,0098 of Garden).
	Garden fails to acquire vehicle speed information of the vehicle when the in-vehicle camera captures the image, and the extraction unit is configured to extract a captured image based on the vehicle speed information.
	Mandai in the same field of endeavor (e.g., figs. 1-6, paragraphs 0002,0012,0053-0054,0069 of
‘294) acquires vehicle speed information of the vehicle when the in-vehicle camera captures the image, and extract a captured image.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Mandai, into the context sensitive system of Garden, in order to acquire vehicle information.
	Regarding claim 4, the combination of Garden and Mandai teach the clothing information acquisition system according to claim 3, wherein the extraction unit is configured to extract, the .
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garden et al. (US
2020/0090226) in view of Bastide et al. (US 2021/0118560) further in view of Nakasho et al. (US
2020/0031283).
	Regarding claim 5, the combination of Garden and Bastide teach the clothing information acquisition system according to claim 2, wherein the acquisition unit is configured to display of context sensitive information based on received sensor data and/or processed sensor data (e.g., abstract of
‘226).
	Garden is silent in regards to, acquire inclination information of the vehicle when the in-vehicle camera captures the image, and the extraction unit is configured to extract the captured image based on an inclination angle of the vehicle in a pitch direction.
	Nakasho in the same field of periphery monitoring system (e.g., figs. 1-4,9 and 11, paragraphs
0059,0065,0069,0136,0138) teaches the above acquiring inclination information.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nakasho, into the context sensitive system of Garden, in order to determine the vehicle condition, whether the vehicle is on a horizontal road surface or on an inclined plane, as suggested by the reference.
Contact Information
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482